Citation Nr: 1811569	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $8,429.33.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from October 1981 to December 1981 and from February 1985 to September 2002. He also had additional periods of active service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the San Diego, California, Regional Office (RO), and a May 2014 decision of the Committee on Waivers and Compromises of the St. Paul, Minnesota, RO. In September 2011 and October 2012, the Veteran had hearings with a Decision Review Officer (DRO). In May 2017, the Board remanded the appeal for the RO to issue a statement of the case (SOC). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In October 2016, the Veteran was afforded a video conference before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1. The creation of an overpayment, in the amount of $8,429.33, was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

2. The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA. 

3. Repayment of the overpayment debt would not result in undue hardship to the Veteran.

4. A waiver of the overpayment would result in unjust enrichment by the Veteran.

5. Recovery of the overpayment would not be against equity and good conscience.


CONCLUSIONS OF LAW

1. The creation of the overpayment in the amount of $8,429.33 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran. 38 U.S.C.A. 
 § 5302(c) (West 2014); 38 C.F.R. §§ 1.963 (a), 1.965(b) (2016).

2. The criteria for waiver of recovery of the overpayment of the spousal dependent portion of the VA benefits in the amount of $8,429.33 are not met. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the Board's May 2017 decision it was determined that the Veteran's debt was properly created after he continued to receive benefits for a dependent spouse ("E.") after he had divorced that spouse. In May 2003, after his divorce from E. was final, the RO contacted the Veteran and he stated that he was married. In May 2003, April 2005, and April 2009, the Veteran was sent notification letters stating that he needed to contact the RO if his marital status changed. He failed to do so until June 2011, after his marriage to K. It was at that time that the RO first learned that E. was no longer his spouse. He did not clarify that he was unmarried from May 2003 to February 2011 until July 2011.The Veteran had been informed on several occasions that he was to notify the RO of any change in his marital status and he did not do so.

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302. If there is not a finding of fraud, misrepresentation, or bad faith, then it must be determined whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. If the recovery is found to be against equity and good conscience, then recovery of overpayment may be waived. 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights. 38 C.F.R. § 1.965 (a). The decision reached should not be unduly favorable or adverse to either side. Id. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. Id. Although not exhaustive, in making this determination, the following elements will be considered: (1) whether actions of the debtor contribute to creation of the debt; (2) weighing fault of the debtor against VA fault; (3) whether collection would deprive debtor or family of basic necessities; (4) whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended; (5) whether failure to make restitution would result in unfair gain to the debtor; and (6) whether reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. Id. 

VA's working definition of "fault" is "the commission or omission of an act that directly results in the creation of the debt." Fault should initially be considered relative to the degree of control the Veteran had over the circumstances leading to the overpayment. If control is established, even to a minor degree, the secondary determination is whether the debtor's actions were those expected of a person exercising a high degree of care, with due regard for the debtor's contractual responsibility to the Government. The age, financial experience, and education of the debtor should also be considered in these determinations. 

The Board finds that he is eligible for consideration of a waiver of recovery of the overpayment at issue. See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 546 (1994). Consequently, the analysis will turn to whether equity and good conscience requires a favorable decision. While the Board is cognizant of the importance of all the relevant factors listed above, it notes that the balance of fault, unjust enrichment, and undue hardship are of particular importance here.

The record shows that in May 2003, the Veteran was granted service connection for several disabilities. On May 14, 2003, VA contacted the Veteran to determine the status of any dependents. A Report of Contact states "[The Veteran] verified the status of his dependents. He has a child, [J.], and he is still married." On May 19, 2003, the Veteran was informed of the decision of the grant of service connection. The notification letter stated the following: "Your payment includes an additional amount for your spouse and child. Let us know right away if there is any change in your marital status." 

In April 2005, the Veteran requested information from VA about his service-connected disabilities. In response, VA provided him with another copy of the May 19, 2003, notification letter.

In April 2009, the Veteran again requested information from VA about his service-connected disabilities. In response, VA provided him with yet another copy of the May 19, 2003, notification letter.

The record reflects that the Veteran was asked to provide a financial status report (VA Form 5655) in August 2017 and that a completed document was never returned. 

In the Veteran's October 2016 hearing testimony he reported that he was not provided with sufficient information in May 2003 regarding where to send notification of his marital status change. The Veteran also stated he does not recall a May 2003 phone conversation in which he informed the VA that he was still married. Finally, the Veteran indicated that he constructively notified VA of his change in marital status when he applied for medical benefits in 2006. 

The Board has considered the Veteran's assertion that he had constructively informed the VA of the change in his marital status in 2006. However, the Veteran was specifically requested to provide updated information at least three times prior to 2006. The Veteran argued that he was unfamiliar with the VA process and was inundated with documentation regarding VA benefits. 
While VA provides written material to accompanying VA benefits, it does so for a reason. It is the responsibility of the Veteran to read the documentation provided and follow the accompanying instructions. While the Board does not find fraud, misrepresentation, or bad faith on the part of the Veteran, the criteria for waiver of overpayment recovery are not met and the appeal is denied. 


ORDER

Waiver of the recovery of overpayment of the spousal dependent portion of the Veteran's benefits in the amount of $8,429.33 is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


